 

AMENDMENT TO EMPLOYMENT AGREEMENTS

Exhibit 10.4

 

This agreement is an amendment (this “Amendment “) to those certain employment
agreements between Algae Dynamics Corp. (formerly known as Converted Carbon
Technologies Corp.) (the “Company”) dated as of March 28, 2014 (the “Employment
Agreements”), and each of Richard Rusiniak, Paul Ramsay, and Ross Eastley
(individually, an “Executive” and collectively, the “Executives”).

 

BACKGROUND

 

1. The Executives devote substantially full time to the business of the Company
and in anticipation of significant funding the Company entered into the
Employment Agreements providing for salary and benefits commensurate with their
level of responsibility for the Company.

 

2. The anticipated funding for the Company has been substantially delayed and
the Company has been unable to make the payments contemplated by the Employment
Agreements..

 

3. The Executives are also significant shareholders in the Company and in the
best interest of the Company they desire to forgo any accrued but unpaid salary
and benefits to the date of this Amendment and to provide for future salaries in
accordance with this Amendment and the schedule hereto.

 

AGREEMENT

 

The parties hereto, intending to be legally bound hereby, agree as follows:

 

1. Forgiveness of Accrued Salary. The Executives hereby forgive any salary from
the commencement of the Employment Agreements through to the date of this
Amendment. Any salary actually paid to the Executives from the date of the
Employment Agreements to the date of this Amendment shall be deducted from the
shareholder loan balance owed to such Executive.

 

2. Future Salary. The Executives shall be paid future salaries based upon the
Company’s success in Raising Future Capital (as defined in the next sentence)
according to the attached Schedule A. For the purposes of this Amendment,
“Raising Future Capital” or “Future Raises of Capital” includes all sources of
funds raised, including without limitation capital raised, grants received,
revenue recorded, debt raised, and assets sold. In accordance with such
Schedule, no salary shall be paid until the first month the Future Raises of
Capital of $100,000. Thereafter, the Executives shall be paid collectively the
amount set forth in such Schedule based upon the cumulative amounts of Future
Raises of Capital from the date of this Amendment. For illustration purposes
only, if the Company achieves Future Raises of Capital of $100,000 in July 2015,
$500,000 in August 2015 and $1 million in September 2015, the total salary to be
paid to the Executives would be $3,250 in July 2015, $16,250 in August 2015, and
$32,500 in September 2015. The amounts set forth herein reflect the collective
amount to be paid to the Executives and until such time as the cumulative
amounts raised by the Company provide for payment in full of the amounts to be
paid under the Employment Agreements the salary paid by the Company shall be
divided among the Executives as they shall determine.

 

 

 

 

3. Change of Control. For the purposes of Section 16 of each of the Employment
Agreements, the Monthly Base Salary shall be the amount prescribed by the
Employment Agreements without giving effect to the salary reduction provided in
this Amendment.

 

4. Termination of this Amendment. This Amendment shall be of no further force or
effect upon the Company raising from outside investors the cumulative amount of
$1 .5 million.

 

5. Currency. References in this Amendment to “dollar” or “$” refer to the
Canadian dollar.

 

6. Effect of this Amendment. Except as expressly provided herein the Employment
Agreements shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the second
day of June, 2015.

 

  ALGAE DYNAMICS CORP.         By;       Blair Mullin         By:       Richard
Rusiniak         By:       Paul Ramsay         By:       Ross Eastley

 

 

 

 

